MILLS, Judge.
Max H. Ingram appeals from a final judgment of dissolution of marriage on the grounds that he should have been granted a special equity in the marital home. We agree and reverse.
The wife, Margaret W. Ingram, purchased the home approximately ten months prior to the marriage and title was and is solely in her name. During the eight years of marriage, Ingram contributed to a joint account out of which the mortgage payments were made and he paid for or stood jointly responsible for improvements on the home.
We think that under the rationale of Giachetti v. Giachetti, 157 Fla. 259, 25 So.2d 658 (1946); Windham v. Windham, 144 Fla. 563, 198 So. 202 (1940); and Long v. Long, 304 So.2d 483 (Fla. 1st DCA 1974), the evidence demonstrated a special equity in the house for Max Ingram in an amount undetermined and we remand the case to the trial court to set the amount.
Appellee’s request for appellate attorney’s fees is denied.
REVERSED and REMANDED.
BOYER, Acting C. J., concurs.
SMITH, J., dissents.